
	

113 S2014 IS: GI Education Benefit Fairness Act of 2014
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2014
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2014
			Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for clarification regarding the children to whom
			 entitlement to educational assistance may be transferred under Post-9/11
			 Educational Assistance, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the GI Education Benefit Fairness Act of 2014.
		
			2.
			Clarification regarding the children to whom entitlement to educational assistance may be
			 transferred under Post-9/11 Educational Assistance
			
				(a)
				In general
				Subsection (c) of section 3319 of title 38, United States Code, is amended to read as follows:
				
					
						(c)
						Eligible dependents
						
							(1)
							Transfer
							An individual approved to transfer an entitlement to educational assistance under this section may
			 transfer the individual’s entitlement as follows:
							
								(A)
								To the individual’s spouse.
							
								(B)
								To one or more of the individual’s children.
							
								(C)
								To a combination of the individuals referred to in subparagraphs (A) and (B).
							
							(2)
							Definition of children
							For purposes of this subsection, the term children includes dependents described in section 1072(2)(I) of title 10.
						.
			
				(b)
				Applicability
				The amendment made by subsection (a) shall apply with respect to educational assistance payable
			 under chapter 33 of title 38, United States Code, before, on, or after the
			 date of the enactment of this Act.
			
